Case: 18-14632   Date Filed: 10/17/2019   Page: 1 of 7


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14632
                        Non-Argument Calendar
                      ________________________

                        Agency No. A074-511-273



THUYEN ANH QUACH,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (October 17, 2019)

Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14632     Date Filed: 10/17/2019   Page: 2 of 7


      Thuyen Quach, a native of Vietnam, petitions for review of a final order

from the Board of Immigration Appeals dismissing his appeal from the

Immigration Judge’s denial of his motion to reopen his removal proceedings and

stay deportation. In his petition, Quach argues that his untimely motion should

have been subject to equitable tolling and that the Board erred in determining that

he failed to demonstrate his prima facie eligibility for cancellation of removal. We

deny the petition for review.

                                             I.

      Quach was admitted to the United States as the child of a refugee in June of

1996. On April 22, 2013, the Department of Homeland Security issued a Notice to

Appear to Quach alleging that Quach was subject to removal under INA

§ 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i). The Notice to Appear alleged that

Quach had been convicted twice in Georgia courts for possession of marijuana.

      On July 1, 2013, Quach appeared before an Immigration Judge and admitted

the factual allegations contained in the Notice to Appear. The Immigration Judge

found that Quach was subject to removal, but advised Quach that he might be

eligible for certain forms of relief. Quach informed the court that he did not wish

to pursue that relief and asked the court to order his removal. The Immigration

Judge ordered Quach deported to Vietnam. Quach did not appeal the decision to

the Board.

                                         2
               Case: 18-14632       Date Filed: 10/17/2019     Page: 3 of 7


       On December 19, 2017, Quach filed an emergency motion to stay his

removal. 1 In his motion, Quach attempted to explain his delay in seeking relief by

arguing that he had not been “present” at his previous hearing because he was not

represented by counsel at the hearing.

       On January 9, 2018, the Immigration Judge denied the motion. In light of

the substance of Quach’s motion, the Immigration Judge chose to construe the

motion as both an emergency motion to stay and a motion to reopen his removal

proceedings. The Immigration Judge concluded that Quach’s motion, filed over

four years after his initial hearing, was untimely. The Immigration Judge noted

that Quach had been present at his earlier hearing, whether or not he was

represented by counsel. The Immigration Judge stressed that Quach had been

informed of his rights and still had “repeatedly asked” for the Immigration Judge to

enter an order of removal, despite both the Immigration Judge and the government

informing Quach “that he appeared eligible for relief from removal.” 2 The

Immigration Judge also concluded that Quach’s motion was procedurally deficient

because: (1) it not did contain his application for cancellation of removal; and (2) it

did not specify which new and material facts would be proven if he were granted a

hearing. The Immigration Judge declined to reopen proceedings sua sponte.


1
 Quach was deported to Vietnam shortly thereafter.
2
 The Immigration Judge summarized the prior proceedings, which were recorded via a digital
audio recording system.
                                             3
              Case: 18-14632     Date Filed: 10/17/2019   Page: 4 of 7


      On February 6, 2018, Quach filed an appeal with the Board, arguing that his

motion to reopen should not be considered untimely because it presented material

facts that were not available at the time of his original proceedings. Those facts

included that his mother had been diagnosed with cancer and that his deceased

father had served in the United States military. On October 12, 2018, the Board

dismissed his appeal. The Board agreed with the Immigration Judge that Quach’s

petition was untimely and procedurally deficient. The Board also found that

Quach had failed to introduce evidence to support prima facia eligibility for the

requested relief (such as proof that he had resided in the United States continuously

for seven years).

      Quach appeals, arguing that he provided “new evidence” of his mother’s

cancer diagnosis and his father’s military service. He argues that the other

evidence he provided—such as his permanent resident card, Notice to Appear, and

conviction documents—demonstrated that he was eligible for cancellation of

removal. Quach also argues that his motion to reopen should have been equitably

tolled because he was only 19 years old and without counsel at the time of his

master calendar hearing and, therefore, did not understand the nature of the

proceedings against him or that a removal order had been issued. Finally, Quach

argues that the Board erred because, without a transcript of the hearing, the record




                                          4
              Case: 18-14632     Date Filed: 10/17/2019    Page: 5 of 7


failed to show that the Immigration Judge had fully explained his right to apply for

certain relief from removal or that he understood the nature of his rights.

                                                II.

      We review the denial of a motion to reopen removal proceedings for abuse

of discretion, which is limited to the determination of whether the Board exercised

its discretion in a “arbitrary or capricious manner.” Jiang v. U.S. Att’y Gen., 568
F.3d 1252, 1256 (11th Cir. 2009) (citations omitted). If the Board’s decision was

based on a legal determination, then we review the decision de novo. Li v. U.S.

Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007). We review only the ultimate

decision by the Board, except to the extent that the Board has expressly adopted

the Immigration Judge’s opinion or reasoning. Jiang, 568 F.3d at 1256 (citing Al

Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001)). We may only review

fully exhausted claims, which must have been brought before the Board for

consideration. INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006).

                                         III.

      Ordinarily, an alien must file a motion to reopen his removal proceedings

within 90 days of the final order of removal. 8 C.F.R. § 1003.23(b)(1); see also

Jiang, 568 F.3d at 1254. The 90-day filing time limitation on motions to reopen is

non-jurisdictional and subject to equitable tolling. Avila-Santoyo v. U.S. Att’y

                                          5
               Case: 18-14632     Date Filed: 10/17/2019    Page: 6 of 7


Gen., 713 F.3d 1357, 1363 (11th Cir. 2013) (en banc). To show that equitable

tolling is warranted, an alien must demonstrate that: (1) he has been pursuing his

rights diligently, and (2) some extraordinary circumstance stood in his way. Id. at

1363 n.5.

      The Board did not abuse its discretion when it dismissed Quach’s appeal

from the IJ’s denial of his motion to reopen. First, to the extent Quach exhausted

his argument before the Board on timeliness, the Board did not abuse its discretion

when it found Quach’s motion to reopen was untimely. Quach’s motion was filed

over four years after the Immigration Judge’s decision ordering his removal to

Vietnam—long after the 90-day filing limitation for a motion to reopen had passed.

Before the Board, Quach’s sole argument to excuse this delay was that he had

come into possession of facts that would warrant reopening under 8 C.F.R.

§ 1003.23(b)(3). See id. (explaining that a motion to reopen must state the new

and material facts to be proven). But even if we assume that Quach had new

evidence, he still does not assert that he qualifies for any of the exceptions to the

timeliness requirement. See C.F.R. § 1003.23(b)(4) (explaining that certain claims,

such as a claim of changed country conditions when a respondent is seeking

asylum, are not subject to the 90-day requirement). The Board therefore did not

abuse its discretion in concluding that Quach’s motion was time-barred.




                                           6
              Case: 18-14632      Date Filed: 10/17/2019   Page: 7 of 7


      In his petition for review, Quach argues that his motion should have been

subject to equitable tolling. Quach did not make this argument to the Board. “We

lack jurisdiction to consider a claim raised in a petition for review unless the

petitioner has exhausted his administrative remedies with respect thereto.” Amaya-

Artunduaga, 463 F.3d at 1250. To exhaust a claim, a petitioner must not only raise

the “core issue” before the BIA, but “also set out any discrete arguments he relies

on in support of that claim.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir.

2016) (citations omitted). Because Quach failed to make any discrete arguments

regarding equitable tolling, we lack jurisdiction to consider that claim. We also

lack jurisdiction to consider whether the Board erred in declining to reopen

Quach’s proceedings in its own discretion. See Lenis v. U.S. Att’y Gen., 525 F.3d
1291, 1294 (11th Cir. 2008) (holding that we lack jurisdiction to review “the BIA’s

decision whether to reopen proceedings on its own motion pursuant to 8 C.F.R.

§ 1003.2(a)” as that decision “is committed to agency discretion by law”). We

thus must deny his petition.

      PETITION DENIED.




                                           7